Case: 19-11222     Document: 00515753707         Page: 1     Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-11222                       February 23, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodney Ledell Carter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-133-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Rodney Ledell Carter appeals the judgment revoking the five-year
   supervised release term imposed on his conviction for possessing with intent
   to distribute cocaine base and imposing a new prison term. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11222      Document: 00515753707           Page: 2   Date Filed: 02/23/2021




                                     No. 19-11222


          The Government moved under 18 U.S.C. § 3583(e)(3) to revoke
   supervised release on the basis that Carter violated his release terms by, inter
   alia, possessing controlled substances and possessing a firearm. Earlier, in a
   petition for offender under supervision, the probation office had alleged the
   same incidents as violations of mandatory conditions.            That petition
   represented also that a Guidelines policy statement advised a revocation
   sentencing range of 21 to 27 months. Based on the violations alleged, Carter
   was subject to mandatory revocation under § 3583(g), which requires
   revocation and a term of imprisonment for defendants found to have
   committed certain gun or drug violations. Carter argued that the mandatory
   revocation provision was unconstitutional under United States v. Haymond,
   139 S. Ct. 2369 (2019), which held that a different mandatory revocation
   provision, § 3583(k), violates the Fifth and Sixth Amendments. The district
   court revoked Carter’s supervision and sentenced him to five years in prison
   with no additional term of supervised release.
          Carter again argues that § 3583(g) is unconstitutional under Haymond.
   We recently rejected this exact argument, concluding that § 3583(g) “lacks
   the three features which led the Court to hold § 3583(k) unconstitutional.”
   United States v. Garner, 969 F.3d 550, 551 (5th Cir. 2020). Because of the
   differences between § 3583(k) and § 3583(g), the latter “is not
   unconstitutional under Haymond.” Id. at 553.
          Additionally, reviewing for plain error, we reject Carter’s new claim
   that the district court committed procedural error by failing to consider the
   Guidelines policy statements concerning revocation sentences and to
   calculate the sentencing range. See United States v. Whitelaw, 580 F.3d 256,
   259 (5th Cir. 2009); see also Gall v. United States, 532 U.S. 38, 51 (2007).
   Under the plain error standard, the defendant, in addition to showing that a
   forfeited error is clear or obvious, i.e., not “subject to reasonable dispute,”
   must show that the error affects his substantial rights. Puckett v. United



                                          2
Case: 19-11222      Document: 00515753707           Page: 3     Date Filed: 02/23/2021




                                     No. 19-11222


   States, 556 U.S. 129, 135 (2009). If he discharges those burdens, we have
   “the discretion to remedy the error”—discretion that will not be exercised,
   however, if the error has no serious effect on “the fairness, integrity, or public
   reputation of judicial proceedings.”        Id. (internal quotation marks and
   citation omitted).
          Carter cites no authority for his proposition that a district court is
   required to consider the policy statements when revoking and sentencing
   under § 3583(g). In any event, and assuming such a requirement, it is at least
   reasonably debatable, and thus not clear or obvious, i.e., plain, that the
   district court erred by imposing sentence without at least implicitly
   determining the policy statement sentencing range. See Puckett, 556 U.S. at
   135; see also United States v. Ellis, 564 F.3d 370, 377-78 (5th Cir. 2009). As
   shown by the judge’s signature at the end of the petition for offender under
   supervision, the district court reviewed that petition, which correctly
   calculated the sentencing range. In addition to the petition for offender under
   supervision, the district court was familiar with the motion to revoke. The
   district court specifically inquired about both the petition and the motion at
   the revocation hearing. Documents prepared for a district court by its
   probation officer are proper matters for the court to consider in the
   sentencing process. See Pepper v. United States, 562 U.S. 476, 488 (2011); see
   also 18 U.S.C. § 3602(a). Because it is highly improbable that the district
   court signed the petition and ordered a warrant to issue without knowing the
   petition’s contents, which included the policy statement sentencing range
   and the maximum sentence, Carter fails the plain error standard’s
   requirement that the claimed error not be subject to reasonable dispute. See
   Puckett, 556 U.S. at 135; Ellis, 564 F.3d at 377-78. Consequently, we need not
   proceed to consideration of the third and fourth prongs of that standard.
          AFFIRMED.




                                           3